    Case 2:15-cv-00119-JNP-DAO Document 480-2 Filed 09/25/19 Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF UTAH, CENTRAL DIVISION


  UNITED STATES OF AMERICA ex rel.
  KATIE BROOKS and NANNETTE WRIDE,

                           Plaintiffs,                 Case No. 2:15-cv-00119-JNP-EJF

            vs.
                                                       Judge Jill N. Parrish
  STEVENS-HENAGER COLLEGE, INC.,
  et al.,                                              Magistrate Judge Evelyn J. Furse

                           Defendants.


     DECLARATION OF KEVIN SLUPE IN SUPPORT OF THE UNITED STATES’
        STIPULATED MOTION TO EXTEND THE DISCOVERY SCHEDULE

       I, Kevin Slupe, pursuant to 28 U.S.C. § 1746, declare as follows:

       1.         I am an attorney in the Office of the General Counsel (“OGC”) of the United States

Department of Education (“ED”). My official working title is “Special Counsel.” I have been

employed by ED since March 2014. In connection with my responsibilities within the OGC, I am

aware of the above-captioned matter brought by the United States in the United States District

Court for the District of Utah (the “Action”). I have coordinated with offices within ED to gather

the information necessary to make this declaration in support of the United States’ Consent Motion

to Extend the Discovery Schedule.

       2.         As Special Counsel with OGC, my primary duties include advising the General

Counsel about technology and information issues arising from Congressional oversight

investigations, litigation, law enforcement activities, internal investigations, and Freedom of

Information Act (“FOIA”) requests.
     Case 2:15-cv-00119-JNP-DAO Document 480-2 Filed 09/25/19 Page 2 of 4



       3.      In order to advise the General Counsel, I’m required to maintain a working

knowledge of the IT systems and configurations used to manage ED’s electronically stored

information (ESI) and understand how these systems and configurations are used to support ED’s

legal responsibilities related to ESI.

       4.      My duties also include: (1) managing the technology tools used to collect, process,

review, and produce ESI; (2) overseeing all matters requiring large-scale ESI review using ED’s

eDiscovery Platform (“eDP system”); (3) training OGC attorneys and other Department personnel

on the capabilities and limitations of the technology available for responding to large-scale ESI

requests; and (4) advising OGC attorneys and other Department personnel on best practices

applicable to the collection, processing, review, and production of ESI pursuant to Congressional

oversight investigations, litigation, law enforcement activities, internal investigations, and FOIA

requests.

       5.      In connection with my knowledge of the Action, I am aware that Defendants

Stevens-Henagar College, Inc. and the Center for Excellence in Higher Education (collectively,

“Defendants”) have submitted certain document requests to the United States seeking documents

from ED. Such document requests seek information that require ED to gather data going back at

least until 2002.

       6.      In response to these document requests, the United States has identified certain

employee and former-employee custodians from which the United States is gathering ESI. I, in

coordination with certain offices and individuals within ED, have been responsible for the

collection of ESI from these identified custodians. Because the ESI sought goes back until 2002,

it is distributed across several different data sources that are not geographically collocated and are

managed by different third-party information technology (“IT”) contract providers.




                                                -2-
     Case 2:15-cv-00119-JNP-DAO Document 480-2 Filed 09/25/19 Page 3 of 4



        7.       In or about late March 2019, ED undertook the final activities required to complete

a transition from its IT contract provider, NTT Data Inc. (“NTT”), to new IT contract providers,

General Dynamics Information Technology, Inc. and International Business Machines

Corporation (“IBM”). This transition included the transfer of ED’s primary data assets and eDP

system from the data center provided by NTT located in Plano, Texas, to the data center provided

by IBM located in Boulder, Colorado. ED’s primary data assets house approximately 55 terabytes

of legacy data dated between 2009 and 2019. ED’s eDP system is an IT solution that supports the

preservation, collection, processing, review, analysis, and production of ESI. On average, the eDP

system houses approximately 90 different matters stemming from litigation, investigations,

oversight, and FOIA requests. This transition has been planned for some time and was unrelated

to this case.

        8.       The five project stages associated with the data asset and eDP system transfer—

namely, planning, design, testing, implementation, and post-implementation—began on June 12,

2019, and concluded on August 21, 2019. The projected completion date for the overall transition

is April 2020.

        9.       Throughout the data asset and eDP system transfer process, ED’s ability to support

the collection, processing, review, analysis, and production of ESI was severely curtailed. The

impact was felt equally across all ED matters involving large scale ESI production, including those

related to litigation, ongoing investigations, and Congressional oversight requests.

        10.      In particular, for much of the transfer process, all data housed by the eDiscovery

platform was required to remain static to ensure a forensically sound migration. This included ESI

related to the custodians responsive to Defendants’ document requests. Accordingly, until the

transfer was completed, the United States was unable to finalize collection and production of ESI




                                                -3-
Case 2:15-cv-00119-JNP-DAO Document 480-2 Filed 09/25/19 Page 4 of 4
